[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             AUG 15, 2006
                              No. 05-17169                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                     D. C. Docket No. 00-00917-CR-ASG

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

MARLENE ZULUAGA,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (August 15, 2006)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

     Appellant Marlene Zuluaga (“Zuluaga”), proceeding pro se, appeals the
district court’s order denying her Fed. R. Civ. P. 60(b) motion to alter and/or

amend judgment. She argues that the Supreme Court amended the sentencing

guidelines with its decision in United States v. Booker, 543 U.S. 220, 125 S. Ct.

738, 160 L. Ed. 2d 621 (2005), and thus the district court should give retroactive

effect to the amendment and resentence her.

      We review issues of subject-matter jurisdiction de novo. United States v.

Moore, 443 F.3d 790, 793 (11th Cir. 2006). The Federal Rules of Civil Procedure

“govern the procedure in the United States district courts in all suits of a civil

nature . . .” Fed. R. Civ. P. 1. While Rule 60(b) provides for relief from a final

judgment, see Fed. R. Civ. P. 60(b), it does not provide for relief from judgment in

a criminal case and, therefore, cannot be used to challenge a sentence, United

States v. Mosavi, 138 F.3d 1365, 1366 (11th Cir. 1998) (addressing a challenge to a

criminal forfeiture).

      Because Rule 60(b) does not offer relief from a criminal judgment, Zuluaga

is unable to collaterally attack her sentence through a Rule 60(b) motion.

Accordingly, we conclude that the district court did not have subject-matter

jurisdiction to grant her Rule 60(b) motion. To the extent that Zuluaga’s pro se

motion could be construed as one for relief under 18 U.S.C. § 3582(c)(2) or 28

U.S.C. § 2255, the decision in Booker is not an appropriate ground for relief in



                                            2
either motion. Finally, we do not consider Zuluaga’s request to consider the Rule

60(b) motion as an independent action because she raised it for the first time in her

reply brief. Accordingly, we affirm the district court’s order denying Zuluaga’s

Rule 60(b) motion.

      AFFIRMED.




                                          3